Jerome A. Mirabito, Esq. City Attorney, Fulton
You ask whether a city may regulate in those areas not covered by section7209(3) of the Education Law and whether the private sector is regulated by State law in similar fashion as is the public sector under section 7209(3).
Section 7209 (3) requires that a county, city, town, village or other political subdivision engaging in the construction or maintenance of any public work involving engineering or land surveying have the plans, specifications, and estimates for the work prepared by a professional engineer or land surveyor. The construction and maintenance must be supervised by a professional engineer or, land surveyor (Education Law, § 7209 [3]). The above requirements do not apply to the construction or maintenance of county roads or town highways or to any other public works for which the contemplated expenditure for the completed project does not exceed five thousand dollars (ibid.). Nor do these requirements apply to alterations to any building or structure costing ten thousand dollars or less that do not involve changes affecting structural or public safety; to agricultural buildings; or to residential buildings with a gross floor area of fifteen hundred square feet or less (id. § 7209 [7] [b]).
You ask whether a city, in its building code or other local rules, may regulate its own public works that are excepted from the requirements of section 7209 (3). A city obviously may impose on itself, by ordinance, resolution, or administrative regulation, the requirement that plans and specifications for all of its own public works be prepared by a professional engineer or surveyor.
You ask whether private sector construction is regulated by State law as is the public sector under section 7209 (3). Under section 7209 (1) of the Education Law no official of the State or any city, county, town or village charged with the enforcement of laws, ordinances or regulations may accept or approve any plans or specifications that are not stamped with the seal of an architect, or professional engineer, or land surveyor licensed or authorized to practice in the State. These provisions do not apply to the structures excepted from coverage by section 7209 (7) (b) (supra). Under section 7209 (1) where local laws, ordinances or regulations require that plans and specifications for private construction be accepted or approved, they may not be accepted or approved without the required seal, subject to the noted exceptions.